             Case 3:21-cv-00414-MPS Document 4 Filed 03/25/21 Page 1 of 2




                                 UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF CONNECTICUT


KRISTOPHER SCHULZ
EXECUTOR OF THE ESTATE OF
ALEXANDRA MORAN,

                  Plaintiff,                             Case No. 3:21-00414

          vs.

MEDTRONIC CORPORATION, YALE
NEW HAVEN HEALTH SERVICES                                March 25, 2021
CORPORATION

                  Defendants.


                                 DEFENDANT MEDTRONIC, INC’S
                               CORPORATE DISCLOSURE STATEMENT

          Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Defendant Medtronic, Inc.,

incorrectly identified as Medtronic Corporation1, by and through undersigned counsel, hereby

states: Medtronic plc, a publicly traded entity, is the ultimate parent company; and no publicly

held corporation owns 10% or more of its stock.

                                                       DEFENDANT MEDTRONIC, INC.


                                                       By /s/ Jennifer M. DelMonico
                                                          Jennifer M. DelMonico – ct21751
                                                          jdelmonico@murthalaw.com
                                                          Terence J. Brunau – ct29363
                                                          tbrunau@murthalaw.com

                                                       Murtha Cullina LLP
                                                       265 Church Street, 9th Floor
                                                       New Haven, CT 06510
                                                       Tel: 203.772.7700
                                                       Fax: 203.772.7723
                                                       Its Attorneys

1
    Medtronic Corporation is not a Medtronic entity.
          Case 3:21-cv-00414-MPS Document 4 Filed 03/25/21 Page 2 of 2




                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 25th day of March, 2021, a true and correct copy of the

foregoing Corporate Disclosure Statement has been filed electronically. Notice of this filing will

be sent by first class mail and electronic mail to the self-represented Plaintiff as follows:

       Kristopher Schulz
       Executor of the Estate of Alexandra Moran
       P.O. Box 399
       Hudson, MA 01749
       Email: krischulz@yahoo.com



                                               /s/_Jennifer M. DelMonico
                                               Jennifer M. DelMonico
